Citation Nr: 0939600	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  06-24 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, to include as secondary to service-connected 
shell fragment wound of the right leg.  

2.  Entitlement to service connection for a heart disability, 
to include as secondary to service-connected shell fragment 
wound of the right leg.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel



INTRODUCTION

The Veteran served on active duty from January 1952 to 
October 1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
Veteran's claims for service connection for a right knee 
disability and a heart disability.  The Board remanded these 
claims for additional development in May 2009.  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The Veteran's right knee disability first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein, and is not shown to 
be the result of or aggravated by the service-connected shell 
fragment wound of the right leg.  

2.  The Veteran's heart disability first manifested many 
years after his separation from service and is unrelated to 
his service or to any incident therein, and is not shown to 
be the result of or aggravated by the service-connected shell 
fragment wound of the right leg.  


CONCLUSIONS OF LAW

1.  The Veteran's right knee disability was not incurred in 
or aggravated by his active service, and is not proximately 
due to or the result of the service-connected shell fragment 
wound of the right leg.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).  

2.  The Veteran's heart disability was not incurred in or 
aggravated by his active service, and is not proximately due 
to or the result of the service-connected shell fragment 
wound of the right leg.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 
(2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Disability 
which is proximately due to or the result of a disease or 
injury incurred in or aggravated by service will also be 
service-connected.  38 C.F.R. § 3.310.

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including arthritis and cardiovascular disease, will be 
rebuttably presumed if they are manifest to a compensable 
degree within one year following active service.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.       

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d). 

In addition, service connection may be established on a 
secondary basis for a disability which is shown to be 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (2009).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show:  (1) that a current disability 
exists and (2) that the current disability was either caused 
by or aggravated by a service-connected disability.  38 
C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439 (1995).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2009).  Satisfactory evidence is credible 
evidence.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  
Such credible, consistent evidence may be rebutted only by 
clear and convincing evidence to the contrary.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d).  This provision does not 
establish a presumption of service connection.  Rather, it 
eases a combat Veteran's burden of demonstrating the 
occurrence of some in-service incident to which the current 
disability may be connected.  Collette v. Brown, 82 F.3d 389 
(Fed. Cir. 1996).  The reduced evidentiary burden only 
applies to the question of service incurrence, and not to the 
question of either current disability or nexus to service.  
Both of those inquiries generally require competent medical 
evidence.  Brock v. Brown, 10 Vet. App. 155 (1997); Libertine 
v. Brown, 9 Vet. App. 521 (1996); Beausoleil v. Brown, 8 Vet. 
App. 459 (1996).  

As an initial matter, information received from the National 
Personnel Records Center suggests that the Veteran's service 
medical records are presumed to have been destroyed in a fire 
in 1973.  When a Veteran's records have been destroyed, VA 
has an obligation to search for alternative records that 
might support the Veteran's case.  Cuevas v. Principi, 3 Vet. 
App. 542 (1992).  The Veteran has not submitted any 
additional service medical records or identified any other 
source of obtaining such evidence. 

The Board also notes that the claims for entitlement to 
service connection for a right knee disability and a heart 
disability were remanded in May 2009 for VA examinations to 
determine whether these disabilities were related to the 
Veteran's service-connected shell fragment wound of the right 
leg.  However, the Veteran did not report to his July 2009 VA 
examinations.  As a result, the Board must come to a 
determination solely on the basis of information included in 
the record.  38 C.F.R. § 3.655 (2009).  The Board reminds the 
Veteran that the duty to assist is not a one-way street.  If 
a Veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).

1.  Right Knee Disability 

The Veteran contends that he is entitled to service 
connection on a secondary basis for his right knee disability 
due to his service-connected shell fragment wound of the 
right leg. 

On VA examination in December 2005, the Veteran reported 
being injured during the Korean War due to an exploding 
mortar shell.  He stated that he had been subsequently 
hospitalized for about a month.  He reported that he had 
sustained powder burn injuries to his eyes and that fragments 
had been removed from his leg.  He complained that his knees 
had started to bother him as he got older and that he 
occasionally had flare-ups of pain and swelling.  He reported 
that the flare-ups occurred more frequently while he was 
working.  Examination revealed that the Veteran was 
ambulatory with a cane in his right hand.  He had mild 
bilateral genu valgus and did not use a knee brace.  There 
was a small, faint scar just above the patella, but it was 
difficult to ascertain the presence of any other definite 
shell fragment residuals.  Range of motion testing showed 125 
degrees flexion and 0 degrees extension with no pain on 
motion.  There was no swelling of the knee.  The Veteran had 
tenderness to palpation at the patellofemoral joint as well 
as pain with patellar compression and slight tenderness 
around the medial and lateral joint lines.  Lachman's test 
was negative.  There was slight medial laxity to valgus 
stress with the knee extended as well as in 30 degrees of 
flexion.  The Veteran was noted to have some stasis 
dermatitis and pigmentation changes of both lower 
extremities.  An x-ray of the right knee indicated mild 
degenerative joint disease.  The examiner reviewed the entire 
claims file and diagnosed the Veteran with degenerative joint 
disease of the right knee.  The examiner opined that the 
Veteran's right knee disability was unlikely to be related to 
the Veteran's shell fragment wound to the right leg.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the December 2005 VA medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and his review of the 
entire case file.  That examination failed to find any 
causative or aggravating relationship between the Veteran's 
right knee disability and his service-connected shell 
fragment wound of the right leg.  That examination also did 
not relate the Veteran's right knee disability to his 
service.  In addition, there is no contrary competent medical 
opinion of record.  Accordingly, the Board finds that service 
connection for the Veteran's right knee disability, as 
secondary to his service-connected shell fragment wound of 
the right leg, is not warranted.  

The Board now turns to the question of whether the Veteran is 
entitled to service connection on a direct basis for a right 
knee disability.  

The Veteran alleges that his right knee disability was the 
result of wounds received in direct combat with the enemy or 
participation in combat.  The Veteran's service personnel 
records show that he received a Purple Heart.  That award 
indicates that the Veteran participated in combat.  An injury 
to the right knee would be consistent with the circumstances 
of combat, and the Board therefore concedes that the Veteran 
injured his right knee during service.  However, while the 
Veteran's combat status shows that he likely injured his 
right knee in service, in order to establish service 
connection, there still needs to be a medical nexus linking 
his current disability to the in-service injury.

The available Surgeon General's Office records are negative 
for any diagnosis or treatment for a right knee disability 
during the Veteran's service.  They document a shell fragment 
wound to the leg.  

The first post-service evidence of a right knee disability is 
an October 1992 private medical record where the Veteran was 
diagnosed with medial meniscus degeneration of the right 
knee.  He received physical therapy for his right knee 
disability.   

On VA examination in December 2005, the Veteran reported 
being injured during the Korean War due to an exploding 
mortar shell.  He stated that he had been subsequently 
hospitalized for about a month.  He reported that he had 
sustained powder burn injuries to his eyes and that fragments 
had been removed from his leg.  He complained that his knees 
had started to bother him as he got older and that he 
occasionally had flare-ups of pain and swelling.  He reported 
that the flare-ups occurred more frequently while he was 
working.  Examination revealed that the Veteran was 
ambulatory with a cane in his right hand.  He had mild 
bilateral genu valgus and did not use a knee brace.  There 
was a small, faint scar just above the patella, but it was 
difficult to ascertain the presence of any other definite 
shell fragment residuals.  Range of motion testing showed 125 
degrees flexion and 0 degrees extension with no pain on 
motion.  There was no swelling of the knee.  The Veteran had 
tenderness to palpation at the patellofemoral joint as well 
as pain with patellar compression and slight tenderness 
around the medial and lateral joint lines.  Lachman's test 
was negative.  There was slight medial laxity to valgus 
stress with the knee extended as well as in 30 degrees of 
flexion.  The Veteran was noted to have some stasis 
dermatitis and pigmentation changes of both lower 
extremities.  An x-ray of the right knee indicated mild 
degenerative joint disease.  The examiner reviewed the entire 
claims file and diagnosed the Veteran with degenerative joint 
disease of the right knee.  The examiner opined that the 
Veteran's right knee disability was unlikely to be related to 
the Veteran's shell fragment wound to the right leg.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).  
The Board finds that the December 2005 VA medical opinion is 
probative and persuasive based on the examiner's thorough and 
detailed examination of the Veteran and his review of the 
entire case file.  That examination failed to find any 
causative or aggravating relationship between the Veteran's 
right knee disability and his service-connected shell 
fragment wound of the right leg.  That examination also did 
not relate the Veteran's right knee disability to his 
service.  In addition, there is no contrary competent medical 
opinion of record.  The Board remanded the case for an 
examination to obtain additional evidence, but the Veteran 
refused the examination.

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current right knee disability.  The evidence is 
also against a finding that the right knee disability is a 
result of the Veteran's service-connected shell fragment 
wound of the right leg.    

The Veteran contends that his current right knee disability 
is related to his active service.  However, as a layperson, 
he is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran is competent to testify as to that which he is 
competent to observe, such as pain and swelling in his right 
knee, but he is not competent to relate his right knee pain 
and swelling to his period of service.   

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's right knee disability is in October 1992, 
approximately 39 years after his separation from service.  In 
view of the lengthy period without evidence of treatment, the 
Board finds that there is no evidence of a continuity of 
symptomatology, and this weighs heavily against the claim.  
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's right 
knee disability developed in service, or that any arthritis 
manifested to a compensable degree within one year following 
his separation from service.  Therefore, the Board concludes 
that the right knee disability was not incurred in or 
aggravated by service.  In addition, the Board finds that the 
preponderance of the evidence is against a finding that the 
Veteran's right knee disability is proximately due to, the 
result of, or aggravated by his service-connected shell 
fragment wound of the right leg.  As the preponderance of the 
evidence is against the claim for service connection, the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

2.  Heart Disability 

The Veteran contends that he is entitled to service 
connection on a secondary basis for his heart disability due 
to his service-connected shell fragment wound of the right 
leg. 

The Veteran alleges that his heart disability was the result 
of wounds received in direct combat with the enemy or 
participation in combat.  The Veteran's service personnel 
records show that he received a Purple Heart.  That award 
indicates that the Veteran participated in combat.  An injury 
to the heart would be consistent with the stressful 
circumstances and conditions of combat, and the Board 
therefore concedes that the Veteran may have incurred some 
heart injury during service.  However, while the Veteran's 
combat status shows that a heart injury could have been 
incurred in service, in order to establish service 
connection, there still needs to be a medical nexus linking 
his current disability to the in-service injury.

The available Surgeon General's Office records are negative 
for any diagnosis or treatment for a heart disability during 
the Veteran's service.  They document only a shell fragment 
wound to the leg.  

Post-service private medical records dated in January 2006 
show that the Veteran had been diagnosed with congestive 
heart failure with acute decompensation, three-vessel 
coronary artery disease with severe cardiomyopathy, and 
hypertension.  At no time did any treating provider relate 
the Veteran's heart disability to his period of active 
service or to his service-connected shell fragment wound of 
the right leg.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a direct nexus between military service and the 
Veteran's current heart disability.  The evidence is also 
against a finding that the heart disability is a result of 
the Veteran's service-connected shell fragment wound of the 
right leg.  There is no competent evidence of record linking 
any current heart disability to the Veteran's service, to any 
event or injury of service, or to his service-connected shell 
fragment wound residuals.  The Board remanded the case for an 
examination to obtain additional evidence, but the Veteran 
refused the examination and the Board must adjudicate the 
claim based upon the evidence of record.  38 C.F.R. § 3.655 
(2009).

The Veteran contends that his current heart disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124, 127 (1998); Routen v. West, 142 F.3d. 
1434 (Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  However, competency must be 
distinguished from weight and credibility, which are factual 
determinations going to the probative value of the evidence.  
Rucker v. Brown, 10 Vet. App. 67 (1997).  Therefore, the 
Veteran is competent to testify as to that which he is 
competent to observe, such as shortness of breath, but he is 
not competent to relate his symptoms to his period of 
service.   

The Veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first post-service evidence of the 
Veteran's heart disability is in January 2006, approximately 
53 years after his separation from service.  In view of the 
lengthy period without evidence of treatment, the Board finds 
that there is no evidence of a continuity of symptomatology, 
and this weighs heavily against the claim.  Maxson v. Gober, 
230 F.3d 1330 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the Veteran's current 
heart disability developed in service, or manifested to a 
compensable degree within one year following his separation 
from service.  Therefore, the Board concludes that the heart 
disability was not incurred in or aggravated by service.  In 
addition, the Board finds that the evidence is against a 
finding that the Veteran's heart disability is proximately 
due to, the result of, or aggravated by his service-connected 
shell fragment wound of the right leg.  As the preponderance 
of the evidence is against the claim for service connection, 
the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 
(2009).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide."  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2005 and July 2005; 
a rating decision in January 2006; a statement of the case in 
July 2006; and a supplemental statement of the case in 
January 2007.  These documents discussed specific evidence, 
the particular legal requirements applicable to the claims, 
the evidence considered, the pertinent laws and regulations, 
and the reasons for the decisions.  VA made all efforts to 
notify and to assist the appellant with regard to the 
evidence obtained, the evidence needed, the responsibilities 
of the parties in obtaining the evidence, and the general 
notice of the need for any evidence in the appellant's 
possession.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claims with an 
adjudication of the claims by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the September 
2009 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also obtained a medical examination in 
relation to the claim for service connection for a right knee 
disability.  VA also attempted to obtain a medical 
examination in relation to the claim for service connection 
for a heart disability, but the Veteran failed to show up to 
the examination.  Thus, the Board finds that VA has satisfied 
both the notice and duty to assist provisions of the law.


ORDER

Service connection for a right knee disability, to include as 
secondary to service-connected shell fragment wound of the 
right leg, is denied.  

Service connection for a heart disability, to include as 
secondary to service-connected shell fragment wound of the 
right leg, is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


